Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2,3 and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 January 2021.

The abstract of the disclosure is objected to because it is over 150 words and includes reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim 5 is objected to because of the following informalities:  
On line 17 of claim 5, “contace” is mispelled.
Appropriate correction is required.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 10 of claim 1, and again on line 21 of claim 5 is the phrase “having support portions to be in contact with a support frame or a pressure mechanism”.  Because of the “to be in” clause, it is not clear if the support frame/pressure mechanism is actually being claimed.
On line 12 of claim 1 and again on line 17 of claim 5 is the phrase “the pair of first depressions is in contact with a solid portion of the barrel portion”.  It is not clear what is 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Grenier et a;.(2006/0065088), who shows a rotary cutter with all of the recited limitations of claim 5 including;
a cutter roll (4) and an anvil roll (6), the cutter roll (4) comprising: 
a barrel portion (16, 18a, 18b) having a circumferential surface and a pair of end surfaces (ends of 18a, 18b) located respectively at opposite ends of the circumferential surface; 
a cutting blade (17) located on the circumferential surface, the cutting blade having a cutting shape (see figure 4A); and 
a pair of guide rings (unnumbered, but best seen in cross-section in figure 1) located respectively at opposite ends of the circumferential surface in a longitudinal direction, the anvil roll (6) comprising: 
a barrel portion (see figure 1) having a circumferential surface (see figure 1) that receives the cutting blade and a pair of end surfaces (see figure 1) located respectively at opposite ends of the circumferential surface, 

the other of the cutter roll and the anvil roll (the cutter roll 4) comprising: 
a pair of first depressions (areas inside of 18a,18b) located respectively at the pair of end surfaces of the barrel portion and having a space of a cylindrical shape, the pair of first depressions each having a depth direction that is parallel to an axis of the barrel portion, wherein each of the pair of first depressions is in contact with a solid portion of the barrel portion in a radial direction (is bounded by the barrel (16,18a,18b in the radial direction); 
a pair of first bearings (19,19) located respectively in the pair of first depressions and each being in contact with outer walls of the first depressions (see figure 1); and 
a pair of first bearing boxes (8a,8b) located on an outside of the pair of first depressions and having support portions to be in contact with a support frame (10a, 10b) or a pressure mechanism, the pair of first bearing boxes supporting the respective first bearings (at 19).
In regard to claim 1, see the details for the rotary cutter (4) set forth above.
With respect to claims 4 and 6, the rotary cutter (4) does not have a pair of shafts.

Made of record but not relied is a patent to Justus showing a pertinent roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724